COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
                                                                No. 08-08-00266-CV
                                                 §
 IN RE: JENNIFER TRAHAN AND                                AN ORIGINAL PROCEEDING
 ALTO TRAHAN,                                    §
                                                                     IN MANDAMUS
                   Relators.                     §

                                                §


                                MEMORANDUM OPINION
                          ON PETITION FOR WRIT OF MANDAMUS

       Relators, Jennifer Trahan and Alto Trahan, ask this Court to issue a writ of mandamus

against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso County.

In order to be entitled to mandamus relief, a relator must meet two requirements. First, the relator

must show that the trial court clearly abused its discretion. In re Prudential Insurance Company of

America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate he has no

adequate remedy by appeal. Id. at 136. Based on the record before us, we are unable to conclude

that Relators are entitled to mandamus relief. Accordingly, we deny mandamus relief. See

TEX .R.APP .P. 52.8(a).

October 2, 2008
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating